



Exhibit 10.31



THE EQUITY RESIDENTIAL
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2012







--------------------------------------------------------------------------------


ARTICLE 1
INTRODUCTION    1

1.1
Purpose of Plan    1

1.2
Status of Plan    1

1.3
Good Faith Compliance    1

ARTICLE 2
DEFINITIONS    2

2.1
Account    2

2.2
Code    2

2.3
Compensation    2

2.4
Elective Deferral    3

2.5
Eligible Employee    3

2.6
Eligible Trustee    3

2.7
Employer    3

2.8
Employer Contribution    3

2.9
Enrollment Form    3

2.10
Entry Date    3

2.11
EQR    4

2.12
ERISA    4

2.13
Extended Company    


--------------------------------------------------------------------------------


4
2.14
Funding Trust    4

2.15
Funding Trustee    5

2.16
In-Service Sub-Account    5

2.17
Participant    5

2.18
Plan    5

2.19
Plan Administrator    5

2.20
Plan Year    5

2.21
Restricted Share    5

2.22
Retirement Sub-Account    6

2.23
Separation from Service    6

2.24
Share    6

2.25
Share Deferral    6

2.26
Share Unit    6

2.27
Specified Employee    6

2.28
Unforeseeable Emergency    7

ARTICLE 3
PARTICIPATION    7

3.1
Satisfaction of Eligibility Requirements    7


--------------------------------------------------------------------------------


3.2
Commencement of Participation    8

3.3
Continued Participation    8

ARTICLE 4
ELECTIVE AND SHARE DEFERRALS AND EMPLOYER CONTRIBUTIONS    8

4.1
Elective Deferrals    8

4.2
Share Deferrals    10

4.3
Enrollment Forms    11

4.4
Employer Contribution    12

ARTICLE 5
ACCOUNTS    12

5.1
Accounts    12

5.2
Investments    13

ARTICLE 6
VESTING    15

6.1
General    15

ARTICLE 7
PAYMENTS    15

7.1
Election as to Time and Form of Payment    15

7.2
Separation from Service    18

7.3
Death    18

7.4
Withdrawal Due to Unforeseeable Emergency    18


--------------------------------------------------------------------------------


7.5
Taxes    19

ARTICLE 8
PLAN ADMINISTRATOR    19

8.1
Plan Administration and Interpretation    19

8.2
Powers, Duties, Procedures, Etc    20

8.3
Information    20

8.4
Indemnification of Plan Administrator    20

ARTICLE 9
CLAIMS PROCEDURES    21

ARTICLE 10
AMENDMENT AND TERMINATION    22

10.1
Amendment    22

10.2
Termination of Plan    23

10.3
Existing Rights    23

10.4
409A    24

ARTICLE 11
MISCELLANEOUS    24

11.1
No Funding    24

11.2
Non-assignability    24

11.3
Limitation of Participant's Rights    25

11.4
Participants Bound    25

11.5
Receipt and Release    


--------------------------------------------------------------------------------


25
11.6
Governing Law    26

11.7
Headings and Subheadings    26





--------------------------------------------------------------------------------


ARTICLE 1
INTRODUCTION
1.1    Purpose of Plan
EQR initially adopted the Plan to provide a means by which certain employees
could elect to defer receipt of portions of their Compensation and to provide
opportunities for such individuals to save for retirement. This Plan shall apply
to amounts which were not earned and vested as of December 31, 2004 and are
therefore subject to Code Section 409A. Amounts which are earned and vested as
of December 31, 2004 shall remain subject to the terms of a separate plan, the
Equity Residential Grandfathered Supplemental Executive Retirement Plan. Except
as otherwise indicated, the provisions of this Amended and Restated Plan are
effective January 1, 2012.
1.2    Status of Plan
Except with respect to the participation of trustees, it is intended that the
Plan be "a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees" within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and that the Plan be interpreted and
administered consistent with that intent. The Plan is also intended to comply in
all respects with Code Section 409A and it is intended that the Plan be
interpreted consistent with that intent.
1.3    Good Faith Compliance.


--------------------------------------------------------------------------------


Notwithstanding anything in this Plan to the contrary, EQR may permit a
Participant to take an action prior to December 31, 2008 that violates the
provision of this Plan so long as such action is either: (i) permitted under the
transitional rules contained in Treasury Regulations and other guidance issued
pursuant to Code Section 409A, or (ii) is otherwise consistent with a reasonable
good faith interpretation of Code Section 409A.
ARTICLE 2

DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:
2.1    Account means, for each Participant, the account established for his or
her benefit under Section 5.1. The Account may include a Separation Sub-Account
and up to 3 In-Service Sub-Accounts. The Plan Administrator may permit
additional In-Service Sub-Accounts in its sole discretion. A Sub-Account (or
Sub-Accounts) shall also be established for any Employer Contributions.
2.2    Code means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.
2.3    Compensation means cash compensation payable by an Employer (before
deductions) for service performed for the Employer that currently would be
includable in gross income and may consist of either the Participant's (i)
salary, (ii) commissions, and/or (iii)


--------------------------------------------------------------------------------


incentive pay. In the case of an Eligible Trustee, "Compensation" means all cash
remuneration otherwise payable to him or her for service as a member of the
Board of Trustees, including but not limited to any retainer and committee or
chair fees.


--------------------------------------------------------------------------------


2.4    Elective Deferral means the portion of Compensation which is deferred by
a Participant under Section 4.1.
2.5    Eligible Employee means an employee of an Employer who is either: (i) a
highly compensated employee (as that term is defined in Code Section 414(q))
with respect to the Equity Residential Advantage Retirement Savings Plan during
the current Plan Year or either of the two preceding Plan Years; or (ii) an
employee whose annual base salary on an Entry Date is not less than the
threshold for determining whether the employee is a highly compensated employee.
2.6    Eligible Trustee means, on any Entry Date, a member of the Board of
Trustees of EQR who is not an employee of EQR.
2.7    Employer means Equity Residential, Equity Residential Properties
Management Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp. and each other
entity that is affiliated with EQR and that adopts the Plan with the consent of
EQR.
2.8    Employer Contribution means a credit by an Employer to the Account of an
Eligible Employee which is not an Elective Deferral or a Share Deferral.
2.9    Enrollment Form means the form prescribed by the Plan Administrator and
pursuant to which a Participant may make elections to defer Compensation and/or
defer income with respect to Restricted Shares and related elections, hereunder.
The Enrollment Form may be completed, signed and returned, or completed and
submitted electronically.


--------------------------------------------------------------------------------


2.10    Entry Date means (i) the January 1, April 1, July 1 and October 1 (or
such other date as is determined by the Plan Administrator with respect to a
Participant) after an individual first becomes an Eligible Employee or an
Eligible Trustee (the "Initial Entry Date"); or (ii) the beginning of any Plan
Year after the Participant's Initial Entry Date. Notwithstanding the foregoing,
the Initial Entry Date of an employee who becomes an Eligible Employee based on
such employee’s status as a highly compensated employee with respect to the
Equity Residential Retirement Savings Plan shall be April 1 of Plan Year during
which the employee is first considered a highly compensated employee.
2.11    EQR means Equity Residential, and any successor thereto.
2.12    ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.
2.13    Extended Company means an Employer and any other entity so designated by
the Plan Administrator, but only if such other entity maintains a non-qualified
deferred compensation arrangement that provides that if an employee terminates
his or her employment with the entity and immediately accepts a position with
EQR, his or her employment is not treated as having terminated for purposes of
distributions under such arrangement. The Plan Administrator may change the
entities designated as Extended Companies from time to time as it deems
appropriate. For purposes of determining whether a Participant has had a
Separation from Service, the term "Extended Company" shall include all entities
which must be aggregated when


--------------------------------------------------------------------------------


determining whether a participant has had a Separation from Service under Code
Section 409A.
2.14    Funding Trust means the grantor trust established by EQR to hold assets
contributed under the Plan.
2.15    Funding Trustee means the trustee or trustees under the Funding Trust.
2.16    In-Service Sub-Account means a Sub-Account of the Account which a
Participant elects to receive upon the earlier of a Plan Year designated by the
Participant or following the Participant’s Separation from Service. An
In-Service Sub-Account election shall designate a particular Plan Year in which
the In-Service Sub-Account shall be distributed (if not distributed in
accordance with section 7.1(c) following the Participant’s Separation from
Service).
2.17    Participant means any individual who participates in the Plan in
accordance with Article 3.
2.18    Plan means The Equity Residential Supplemental Executive Retirement Plan
as amended and restated herein, and as further amended from time to time.
2.19    Plan Administrator means the Executive Vice President, Human Resources,
or such other person, persons or entity designated by EQR to administer the Plan
and to serve as the agent for the settlor of the Funding Trust as contemplated
by the agreement establishing the Funding Trust. If no such person or entity is
so serving at any time, EQR shall be the Plan Administrator.


--------------------------------------------------------------------------------


2.20    Plan Year means the 12-month period ending on December 31.
2.21    Restricted Share means a Share that is subject to a substantial risk of
forfeiture for purposes of Section 83 of the Code.
2.22    Retirement Sub-Account means the Sub-Account of the Account which the
Participant elects to receive following the Participant’s Separation form
Service.
2.23    Separation from Service means, with respect to an Eligible Employee, a
termination of employment and with respect to an Eligible Trustee means the
complete termination of services as a trustee. Whether a termination of
employment has occurred with respect to an Eligible Employee is based on whether
the facts and circumstances indicate that no further services will be performed
for the Extended Company after a certain date or that the level of bona fide
services that the employee would perform after such date (whether as an employee
or independent contractor) would permanently decrease to no more than 20 percent
of the average level of bona fide services performed (whether as an employee or
as an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the employer if the employee has been providing
services to the employer for less than 36 months).
2.24    Share means a share of beneficial interest, par value $.01 per share, of
EQR.
2.25    Share Deferral means the portion of a Share deferred by a Participant
under Section 4.2.
2.26    Share Unit means a bookkeeping entry reflecting the deemed investment of
a


--------------------------------------------------------------------------------


Participant’s Account in a Share.
2.27    Specified Employee means, for any Plan Year, a service provider to the
Extended Company who, was a key employee (within the meaning of Code Section
416(i)(1)(A)(i), (ii) or (iii)) with respect to the Extended Company at any time
during the 12-month period ending as of the previous December 31.
2.28    Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from any of the following:
(a)    an illness or accident of the Participant, the Participant's spouse, the
Participant's beneficiary, or the Participant's dependent (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)).
(b)    loss of the Participant's property due to casualty; or
(c)    any other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.
ARTICLE 3

PARTICIPATION

3.1    Satisfaction of Eligibility Requirements
Prior to each Entry Date, the Plan Administrator shall determine in its
discretion the identity of those Eligible Employees and Eligible Trustees who
may commence or continue their participation in the Plan as of such Entry Date.
The Plan Administrator will notify Eligible


--------------------------------------------------------------------------------


Employees and Eligible Trustees of their eligibility to participate in the Plan
and provide them with information regarding enrollment.


--------------------------------------------------------------------------------


3.2    Commencement of Participation
An Eligible Employee or Eligible Trustee shall become a Participant in the Plan
on the first date as of which an Elective Deferral or Share Deferral is credited
to his or her Account.
3.3    Continued Participation
A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.
ARTICLE 4

ELECTIVE AND SHARE DEFERRALS AND EMPLOYER CONTRIBUTIONS

4.1    Elective Deferrals
(a)    An individual who is an Eligible Employee or Eligible Trustee may elect
to defer receipt of a whole percentage or whole dollar amount of up to 25% (or
100% in the case of an Eligible Trustee) of the Compensation (exclusive of any
bonus) otherwise payable to him or her, on and after a subsequent Entry Date for
the applicable Plan Year. In addition, subject to the provisions of subsection
(b) (iii) below, an Eligible Employee may elect to defer up to 100% of any
incentive pay Compensation payable during a Plan Year. For purposes of the
foregoing, the Elective Deferral of each Eligible Employee will equal the
greater of (i) the elected percentage of his or her Compensation or elected
dollar amount, as the case may be; or (ii) the entire amount of his or her
Compensation remaining after (A) all contributions that the Eligible Employee
has elected to make under all other retirement and welfare benefit plans
maintained by his or her Employer have been deducted from his or her
Compensation, and (B) deductions from


--------------------------------------------------------------------------------


Compensation required by law, including Social Security and Medicare taxes. An
Eligible Employee or Eligible Trustee who desires to elect such a deferral shall
complete and submit an Enrollment Form (in writing or electronically) with the
Plan Administrator.
(b)    Each Enrollment Form shall be effective as described in clauses (i) or
(ii) below.
(i)
An Enrollment Form with respect to salary and commissions paid from and after
the Entry Date shall be submitted on or before a deadline established by the
Plan Administrator, but in no event later than the date that precedes such Entry
Date.

(ii)
Notwithstanding clause (i) in the case of a Participant's Initial Entry Date,
the Enrollment Form will be effective with respect to salary and commissions
received for services performed after the Enrollment Form is submitted, if it is
filed within 30 days after the Participant's Initial Entry Date.

(iii)
An Enrollment Form with respect to incentive pay which is performance based
compensation, within the meaning of Treas. Reg. 1.409A-1(e), shall be submitted
on or before July 1 of the Plan Year in which the incentive pay is earned. An
enrollment form with respect to incentive pay which is not performance based
compensation, within the meaning of Treas. Reg. 1.409A-1(e),


--------------------------------------------------------------------------------


shall be submitted on or before January 1 of the Plan Year in which the
incentive pay is earned.
(c)    Except as provided in Section 4.1(b)(ii), each Enrollment Form shall be
effective for all Compensation to be paid to the Participant submitting such
Enrollment Form from and after the Entry Date to which such Enrollment Form
applies. An election to defer salary or commissions also shall apply from and
after subsequent Entry Dates unless changed as provided herein, or until such
time (if any) that the Participant is suspended from the Plan, as provided under
Section 3.4.
(d)    A Participant’s Enrollment Form shall designate the whole percentage or
whole dollar amount of such Participant’s Compensation deferrals to be credited
to the Participant’s Separation Sub-Account or to one or more of the
Participant’s In-Service Sub-Accounts. In the absence of a specific designation
of the applicable Sub-Account, the Compensation deferrals shall be allocated to
the Sub-Accounts designated in the last valid election.
(e)    Notwithstanding anything in the Plan to the Contrary, a Participant may
not defer any Compensation received during a Plan Year in which the Participant
is receiving a distribution from one or more of the Participant’s In-Service
Sub-Accounts.
4.2    Share Deferrals
(a)    Where an Eligible Employee or Eligible Trustee has received (or is to
receive) a grant of a Restricted Share before March 1, 2012 and has elected
prior to January 1,


--------------------------------------------------------------------------------


2012 to defer the ownership of the Share when it becomes vested, such deferral
shall be treated as a Share Deferral for purposes of this Plan. Notwithstanding
anything in this Plan to the contrary, no Share Deferrals may be made with
respect to any Restricted Shares granted on or after March 1, 2012.
(b)    To the extent that a Restricted Share continues to vest pursuant to the
terms of the plan under which it was granted after a Participant’s Separation
from Service, the Participant’s deferral elections shall continue to be
effective with respect to such Restricted Share.
(c)    Notwithstanding the foregoing provisions of this Section 4.2, the Funding
Trustee shall not hold on behalf of a Participant any Restricted Share deferred
by the Participant in accordance with paragraph (a) above. Instead, the Funding
Trustee shall credit to the Participant's Account an amount equal to the number
of Share Units equal to the number of Shares that would otherwise be received by
the Participant on the vesting of the Restricted Shares.
(d)    An election pursuant to paragraph (a) shall designate whether the
Restricted Shares deferred by the Participant shall be credited to the
Participant’s Retirement Sub-Account or to one or more of the Participant’s
In-Service Sub-Accounts. In the absence of a specific designation of the
applicable Sub-Account, the deferrals shall be allocated to the Sub-Accounts
designated in the last valid elections.
4.3    Enrollment Forms


--------------------------------------------------------------------------------


All Enrollment Forms submitted pursuant to Article 4 shall be irrevocable (i)
with respect to Elective Deferrals under Section 4.1, except as provided
therein; and (ii) for Share Deferrals under Section 4.2, with respect to the
Restricted Share subject thereto. Notwithstanding the foregoing, if a
Participant incurs an Unforeseeable Emergency, he or she revoke his or her
Enrollment Form (but only to the extent reasonably needed to relieve the
Unforeseeable Emergency) and only prospectively.


--------------------------------------------------------------------------------


4.4    Employer Contribution.
Employer Contributions may be made at any time in the Employer’s sole
discretion. Such Employer Contributions shall be allocated to the Accounts and
Sub-Accounts of Eligible Employees in the amounts determined by the Employer in
its sole discretion and shall be subject to such vesting, distribution and other
rules as are determined by the Employer in its sole discretion.
ARTICLE 5

ACCOUNTS

5.1    Accounts
The Plan Administrator shall establish an Account and such Sub-Accounts as are
appropriate for each Participant reflecting Elective Deferrals, Share Deferrals
and Employer Contributions credited to the Participant's benefit together with
any adjustments for income, gain or loss and any payments from the Account.
Elective Deferrals will be credited to the Account and Sub-Accounts of each
applicable Participant as of the later of the date they are received by the
Funding Trustee or the date the Funding Trustee receives from the Plan
Administrator such instructions as the Funding Trustee may reasonably require to
allocate the amount received among the investments maintained by the Funding
Trustee. Share Units attributable to Share Deferrals will be credited to the
Account and Sub-Accounts of the Participant on the date of an award of an
Unrestricted Share, on the date a Restricted Share becomes an Unrestricted Share
and on the date the Share Appreciation Rights are exercised. Employer
Contributions shall be credited in the manner determined by the Employer. As
soon as practicable following the last business day of each calendar quarter,
the Plan Administrator (or its designee) shall provide the


--------------------------------------------------------------------------------


Participant with a statement of such Participant's Account reflecting the
income, gains and losses (realized and unrealized), amounts of deferrals and
distributions with respect to such Account since the prior statement. Any
Sub-Accounts subject to an election providing for distribution during a Plan
Year shall also be valued as of May 31 of such Plan Year.
5.2    Investments
(a)    The assets of the Funding Trust shall be invested in such investments,
including Shares, as the Funding Trustee shall determine. The Funding Trustee
may (but is not required to) consider the Employer's or a Participant's
investment preferences when investing the assets attributable to a Participant's
Account.
(b)    Prior to March 1st, 2012, EQR may, at its discretion, provide the Funding
Trustee with the opportunity to purchase Shares at a discounted price on behalf
of one (1) or more Eligible Employees and/or Eligible Trustees, subject to
conditions established by EQR (which may include the condition that any such
Eligible Employee has surrendered other similar opportunities to purchase
Shares). If the Employer provides such opportunity, it will either sell such
common Shares directly to the Funding Trustee or make cash contributions as
necessary to permit the Funding Trustee to buy such Shares on the open market or
from other sources. The Plan Administrator may impose restrictions on the
purchase of Shares in accordance with the Securities Act of 1933, the Securities
Exchange Act of 1934 or any other applicable law. Shares may be purchased at a
discounted price (or considered purchased at a discounted price) on a
Participant's request pursuant to this Section on a quarterly basis.


--------------------------------------------------------------------------------


Effective March 1, 2012 Participants shall not be permitted to purchase any
additional EQR Shares. Any EQR Shares purchased prior to March 1, 2012 may be
sold on behalf of a Participant through December 31, 2015. After December 31,
2015, no Participant may elect to purchase or sell any EQR Shares held as
investments for a Participant's Account and any EQR Shares held in a
Participant's Account shall be distributed in kind.
(c)    Subject to paragraph (a) above, a Participant may request that the
Funding Trustee hold mutual funds (load or no-load) in such Participant's
Account.
(d)    Expense charges for transactions performed for each Participant's Account
shall be paid from each respective Account and will be listed on the quarterly
statement for such Account. Other Plan charges and administrative expenses will
be paid by the Employer.
(e)    Notwithstanding anything in this Plan to the contrary, no Participant's
investments in Share Units shall be increased or decreased through the
discretionary action of a Participant or the Funding Trustee during either:
(i)
lockout periods established by EQR in connection with the quarterly release of
earnings results; or

(ii)
blackout periods (periods during which Participants may not provide investment
direction, other than lockout periods established by EQR in connection with the
quarterly release of earnings results) with respect to the Equity Residential
Advantage Retirement Savings Plan.


--------------------------------------------------------------------------------


(f)    Subject to paragraph (a) above, a Participant may request that different
Sub-Accounts hold different mutual funds or other investments.


--------------------------------------------------------------------------------


ARTICLE 6

VESTING

6.1    General
Except as otherwise provided with respect to an Employer Contribution, a
Participant shall at all times have a fully vested and non-forfeitable right to
all Elective Deferrals and Share Deferrals credited to his or her Account,
adjusted for income, gain and loss attributable thereto.
ARTICLE 7

PAYMENTS

7.1    Election as to Time and Form of Payment
(a)    Subject to the limitations of this Article 7, a Participant may specify
on the Participant's initial Enrollment Form the distribution date at which each
of the Participant's Sub-Accounts will be paid or commence to be paid to the
Participant. Such commencement date for the Participant’s Separation Sub-Account
may be the Participant's Separation from Service or any January 1 following the
Participants Separation from Service.
(b)    The Participant's election with respect to the distribution of the
Participant’s Separation Sub-Account under this Section 7.1 may provide for
payments to be made in the form of:
(i)
A single lump-sum payment;

(ii)
Annual installments over a period elected by the Participant of up to ten (10)
years, the amount of each installment to equal the then


--------------------------------------------------------------------------------


balance of the Account divided by the number of installments remaining to be
paid; or
(iii)
a combination of (i) and (ii).

All distributions must be completed within ten (10) years of the Participant's
Separation from Service. To the extent than a Restricted Share vests after a
Participant’s Separation from Service, the Participant shall receive the portion
of the Participant’s Account attributable to such Restricted Share on the later
of the date such amount would otherwise be paid or the date such Restricted
Share vests.
(c)    A Participant may elect to distribute an In-Service Sub-Account under
this Section 7 in any Plan Year which is at least two years after the year in
which deferrals are first made to such Sub-Account. Distribution of any
Participant’s In-Service Sub-Account under this Section 7 shall be made at the
Participant’s election in a lump sum or in installments over a period of up to 4
years. Notwithstanding any election made pursuant to this section 7 (but subject
to Section 7.1 in the case of a Specified Employee) all In-Service Sub-Accounts,
other than those payable in installments where installment payments have already
commenced, shall be distributed in the manner specified with respect to the
Participant’s Retirement Sub-Account.
(d)    A Participant may change a date and/or form elected for distribution
pursuant to paragraphs (a), (b) and (c); provided that (i) the change is filed
with the Plan Administrator at least one year before the date on which the
previously elected distribution date occurs; (ii) the new distribution date
and/or form does not take effect for a year after the new election is made; and
(iii) the first distribution under the new election occurs no earlier than 5


--------------------------------------------------------------------------------


years after the date on which the distribution would otherwise have occurred.
(e)    Except as provided in Sections 7.2, 7.3 and 7.4, payments from a
Participant's Account shall be made in accordance with the Participant's
elections under this Section 7.1. If no election is made by a Participant with
respect to all or a part of a Participant's Deferrals, or an election is
invalid, distribution shall be made in a single lump sum upon the Participant's
Separation form Service.
(f)    Payments from a Participant's Account shall be in cash or in kind
(comprising assets of the Funding Trust), as determined by the Funding Trustee
except that all EQR Shares held in a Participant's Account on December 31, 2015
shall be distributed in kind. The Funding Trustee may (but is not required to)
consider the Employer's or a Participant's preferences when determining the form
in which payment is made from the Participant's Account.
(g)    Notwithstanding any provision of this Plan to the contrary, no payments
to a Specified Employee shall be made during the 6 months after such Specified
Employee's Separation from Service unless the Separation from service is due to
death. Any payments deferred pursuant to this Section 7.1(g) shall be paid
immediately following the end of such 6 month period
(h)    Notwithstanding any provision in this Plan to the contrary, if the
Participant's Account is less than the applicable dollar amount under Code
Section 402(g) at the time of the Participant's Separation from Service, the
Participant shall receive the value of his


--------------------------------------------------------------------------------


Account in the form of a lump sum distribution.
(i)    All Participants will be provided with a one time opportunity, pursuant
to the transitional rules issued by the IRS pursuant to Code Section 409A, to
change the form and timing of the distribution of their Accounts, including the
opportunity to receive a lump sum distribution of all or a part of their
deferrals through December 31, 2008, prior to December 31, 2008 without
satisfying the requirements of Section 7.1(d).
7.2    Separation from Service
Upon a Participant's Separation from Service for any reason other than death,
the vested portion of the Participant's Account shall be paid to the Participant
according to the Participant's distribution election.
7.3    Death
(a)    If a Participant dies prior to the complete distribution of his or her
Account, the vested portion of the Participant's Account shall be paid to the
Participant's designated beneficiary or beneficiaries, according to the
Participant's distribution election.
(b)    A Participant may designate a beneficiary by notifying the Plan
Administrator in writing, at any time before Participant's death, on a form
prescribed by the Plan Administrator for that purpose. A Participant may revoke
any beneficiary designation or designate a new beneficiary at any time without
the consent of a beneficiary or any other person. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment


--------------------------------------------------------------------------------


shall be made to the Participant's surviving spouse, or, if none, to the
Participant's issue per stirpes, in a single payment. If no spouse or issue
survives the Participant, payment shall be made in a single lump sum to the
Participant's estate.
7.4    Withdrawal Due to Unforeseeable Emergency
If a Participant experiences an Unforeseeable Emergency, the Plan Administrator,
in its sole discretion, may pay to the Participant only that portion, if any, of
the vested portion of such Participant's Account which the Plan Administrator
determines is necessary to satisfy the emergency need, including any amounts
necessary to pay any federal, state or local income taxes reasonably anticipated
to result from the distribution. A Participant requesting an emergency payment
shall apply for the payment in writing using a form prescribed by the Plan
Administrator for that purpose and shall provide such additional information as
the Plan Administrator may require including the Sub-Account from which the
distribution is to be made. A Participant receiving a withdrawal under this
Section 7.4 shall be suspended from making Elective Deferrals under the Plan for
the balance of the Plan Year of the withdrawal and for the next following Plan
Year.
7.5    Taxes
Income taxes and other taxes payable with respect to an Account shall be
deducted from such Account. All federal, state or local taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to this Article 7 shall be withheld.
ARTICLE 8

PLAN ADMINISTRATOR


--------------------------------------------------------------------------------


8.1    Plan Administration and Interpretation
The Plan Administrator shall oversee the administration of the Plan.
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)
serving as Plan Administrator who is a Participant shall not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Employer or the Funding Trustee.
The Plan Administrator shall have the responsibility for complying with any
reporting and disclosure requirements of ERISA.
8.2    Powers, Duties, Procedures, Etc.
The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, may determine fees to be paid by Participants
in connection with Plan administration, and shall follow such claims and appeal
procedures with respect to the Plan as the Plan Administrator may


--------------------------------------------------------------------------------


establish.
8.3    Information
To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.
8.4    Indemnification of Plan Administrator
EQR agrees to indemnify and to defend to the fullest extent permitted by law any
officer(s) or employee(s) who serve as Plan Administrator (including any such
individual who formerly served as Plan Administrator) against all liabilities,
damages, costs and expenses (including reasonable attorneys' fees and amounts
paid in settlement of any claims approved by EQR in writing in advance)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.
ARTICLE 9


CLAIMS PROCEDURES
A Participant, beneficiary or an authorized representative (a "claimant") shall
make all claims for benefits under the Plan in writing addressed to the
Administrator at the address of the Company. Each claim shall be reviewed by the
Administrator within a reasonable time after it is submitted, but in no event
longer than ninety (90) days after it is received by the Administrator. If a
claim is wholly or partially denied, the claimant shall be sent written notice
of such fact. If a


--------------------------------------------------------------------------------


decision on a claim cannot be rendered by the Administrator within the ninety
(90) day period, the Administrator may extend the period in which to render the
decision up to one hundred eighty (180) days after receipt of the written claim.
The denial notice, which shall be written in a manner calculated to be
understood by the claimant, shall contain (a) the specific reason(s) for the
adverse determination, (b) reference to the specific Plan provisions on which
the adverse determination is based, (c) a description of any additional material
information necessary for the claim to be granted and an explanation of why such
information is necessary, and (d) a description of the Plan's claim review
procedures, the time limits under the procedures and a statement regarding the
claimant's right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974 ("ERISA") following an adverse benefit
determination on appeal.
Within sixty (60) days after receipt by the claimant of written notice of the
denial, the claimant or his duly authorized representative may appeal such
denial by filing a written application for review with the Administrator at the
address of the Company. Each such application shall state the grounds upon which
the claimant seeks to have the claim reviewed. The claimant or his
representative may request access to all pertinent documents relative to the
claim for the purpose of preparing the application. The Administrator will then
review the decision and notify the claimant in writing of the result within
sixty (60) days of receipt of the application for review. The sixty (60) day
period may be extended if specific circumstances require an extension of time
for processing, in which case the decision shall be rendered as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
application for review. The appeal denial notice, which shall be written in a
manner calculated to be understood


--------------------------------------------------------------------------------


by the claimant, shall contain (a) the specific reason or reasons for the
adverse determination, (b) reference to the specific Plan provisions on which
the adverse determination is based, (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, access to and
copies of all documents, records and other information relevant to the benefit
claim, and (d) a statement regarding the claimant's right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on appeal.
ARTICLE 10

AMENDMENT AND TERMINATION

10.1    Amendment
EQR shall have the right to amend the Plan from time to time, subject to Section
10.3 and 10.4, by an instrument in writing which has been executed on its behalf
by a duly authorized officer.


--------------------------------------------------------------------------------


10.2    Termination of Plan
The Plan is strictly a voluntary undertaking on the part of the Employers and
shall not be deemed to constitute a contract between an Employer and any
Eligible Employee (or any other employee) or any Eligible Trustee, a
consideration for, or an inducement or condition of employment for, the
performance of the services by any Eligible Employee (or other employee) or any
Eligible Trustee. EQR reserves the right to terminate the Plan at any time,
subject to Section 10.3, by an instrument in writing which has been executed on
its behalf by a duly authorized officer. Upon termination, EQR may (a) elect to
continue to maintain the Funding Trust to pay benefits hereunder as they become
due as if the Plan had not terminated or (b) direct the Funding Trustee to pay
promptly to Participants (or their beneficiaries) the vested balance of their
Accounts. For purposes of the preceding sentence, in the event clause (b) is
implemented, the Account balance of all Participants who are in the employ of an
Employer at the time the Funding Trustee is directed to pay such balances shall
become fully vested and nonforfeitable. After Participants and their
beneficiaries are paid all Plan benefits to which they are entitled, all
remaining assets of the Funding Trust attributable to Participants who
terminated employment with the Employers prior to termination of the Plan and
who were not fully vested in their Accounts under Article 6 at that time shall
be returned to the Employers.
10.3    Existing Rights
No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.


--------------------------------------------------------------------------------


10.4    409A
No amendment or termination of the Plan shall cause the Plan to violate Code
Section 409A.
ARTICLE 11

MISCELLANEOUS

11.1    No Funding
The Plan constitutes a mere promise by the Employers to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employers. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of an Employer or of any other person. In all events, it is the
intent of the Employers that the Plan be treated as unfunded for tax purposes
and for purposes of Title I of ERISA. Subject to the foregoing, EQR shall have
the authority to establish and maintain a grantor trust for the purpose of
providing benefits under the terms of the Plan.
11.2    Non-assignability
None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.


--------------------------------------------------------------------------------


Notwithstanding the foregoing, a domestic relations order, as defined in Code
Section 414(p)(1)(B), may provide that a Participant’s rights with respect to
all or a part of the Participant's Account are transferred to a alternate payee.
Such domestic relations order may provide that payments to the alternate payee
will be accelerated and that such payments will be paid in a different form than
the form elected by the Participant, so long as the form is permitted by the
Plan
11.3    Limitation of Participant's Rights
Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer or on the Board of Trustees
of EQR, or interfere in any way with the right of an Employer to terminate the
employment of a Participant in the Plan at any time, with or without cause.
11.4    Participants Bound
Any action with respect to the Plan taken by the Plan Administrator or the
Funding Trustee or any action authorized by or taken at the direction of the
Plan Administrator, an Employer or the Funding Trustee shall be conclusive upon
all Participants and beneficiaries entitled to benefits under the Plan.
11.5    Receipt and Release
Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employers, the


--------------------------------------------------------------------------------


Plan Administrator and the Funding Trustee under the Plan, and the Plan
Administrator may require such Participant or beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect. If
any Participant or beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Plan Administrator may cause the payment
or payments becoming due to such person to be made to another person for his or
her benefit without responsibility on the part of the Plan Administrator, the
Employers or the Funding Trustee to follow the application of such funds.
11.6    Governing Law
The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of Illinois to the extent not superseded by federal
law. If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.
11.7    Headings and Subheadings
Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.
EXECUTED, on behalf of EQR, this 13th day of December, 2011.
EQUITY RESIDENTIAL


By: /s/ Catherine Carraway
Catherine Carraway
First VP, HR Operations
